NUMBER 13-19-00116-CV

                            COURT OF APPEALS

                   THIRTEENTH DISTRICT OF TEXAS

                     CORPUS CHRISTI – EDINBURG


JOSE LUIS MORENO,                                                          Appellant,

                                              v.

NORMA OCADIZ, AS ADMINISTRATOR
FOR CESAR BALTAZAR, INDIVIDUALLY
AND D/B/A NAYTEX BUILDERS AND
SOUTH TEXAS PROPERTIES,                                                    Appellees.


                   On appeal from the 275th District Court
                         of Hidalgo County, Texas.


                          MEMORANDUM OPINION

             Before Justices Longoria, Hinojosa, and Tijerina
               Memorandum Opinion by Justice Hinojosa

      Appellant Jose Luis Moreno appeals a judgment following a bench trial in favor of

appellee Norma Ocadiz, as administrator for Cesar Baltazar, individually and d/b/a Naytex
Builders and South Texas Properties (collectively, Baltazar). 1 By five issues, Moreno

argues that the trial court abused its discretion when it: (1) failed to issue findings of fact

and conclusions of law; (2) ruled that Moreno failed to plead a cause of action and denied

his motion urging that his claims of reimbursement and unjust enrichment were tried by

consent, and in the alternative, that the defendants should have filed special exceptions;

(3) rendered a judgment that was not supported by the evidence; (4) denied his motion

to re-open evidence after the bench trial had concluded; and (5) denied his motion for

new trial. We affirm.

                                         I.      BACKGROUND

A.      Procedural History

        In 2016, Baltazar filed eviction proceedings in justice court to remove plaintiff

Aleyda Tijerina from a home located at 8413 North Main Street in McAllen, Texas (the

Property). Tijerina, Moreno’s former girlfriend, responded by filing a lawsuit of her own,

asserting misrepresentation, quantum meruit, conversion, fraud, and fraudulent

inducement causes of action against Baltazar. She also asserted a declaratory judgment

action, asking the trial court to declare her as the owner in fee simple of the Property.

        Moreno filed a petition in intervention, challenging ownership of the Property

because he alleged he made continuous cash payments toward the Property’s purchase.

Moreno prayed for ownership of the home or, in the alternative, a return of his money

from Baltazar.


          1 Cesar Baltazar was originally a party to the suit; however, he died during the pendency of this

litigation. The probate court appointed Ocadiz, his widow, as administrator of his estate.


                                                    2
B.     The Bench Trial

       The bench trial revealed the following facts. When Moreno and Tijerina were

involved in a romantic relationship, they decided to purchase a home together for

themselves and their two children. Baltazar offered to sell the couple the Property. In

March 2012, the parties orally agreed upon a purchase price of $450,000. There was no

written contract regarding this sale. Moreno and Tijerina subsequently paid Baltazar

$150,000 as a down payment toward the purchase of the Property. At trial, Moreno and

Tijerina argued about their respective contributions to the down payment: Tijerina claimed

that she paid $140,000 of the down payment and that Moreno contributed $10,000 in

cash, while Moreno countered that he contributed $80,000 and Tijerina paid $70,000 of

the $150,000 down payment.

       Before the couple could arrange to finance the remaining $300,000 balance on the

Property, they separated. Moreno moved out of the Property in September 2012. Moreno

and Tijerina then differ regarding what occurred next. Tijerina claims she no longer

wanted to live in the Property, so she spoke to Baltazar and asked for her $140,000

portion of the down payment back. She testified Baltazar told her he no longer had the

money but he would allow her to live in the Property with her children until he sold it.

Tijerina said Baltazar promised to return her down payment with the proceeds of the sale.

Moreno, on the other hand, claimed he wanted the Property for his children. He testified

that he made a total of $289,000 in primarily cash payments to Cesar Baltazar, Jr.

(Junior), Baltazar’s son, to proceed with the purchase of the Property. 2 Moreno offered


       2 Only $15,000 of the $289,000 amount was attributable to checks. One check for $10,000 was
dated May 8, 2013, and another check dated August 14, 2015, was for $5,000. The remainder of the amount
                                                  3
into evidence, and the trial court admitted, Intervenor’s Exhibit 1, which was a list of

payments Moreno claimed he made toward the home. Moreno claimed that Junior

created this document, but on the witness stand, Junior could not recall preparing or even

seeing this ledger.

        Tijerina resided in the Property for four years, not paying taxes or rent during this

time. Ocadiz, Baltazar’s widow, presented documents that her husband Baltazar had paid

the taxes during this time.

        At the conclusion of the bench trial, the court requested that the parties submit

proposed findings of fact and conclusions of law. At this time, Moreno filed a Rule 270

motion to reopen the case. He claimed to have found a witness that could bolster his

testimony regarding Intervenor’s Exhibit 1 that listed his cash payments toward the

purchase of the Property. The witness, Elias Longoria, a First Vice President at Texas

Regional Bank, submitted an affidavit testifying that Junior acknowledged to Longoria that

Moreno made additional cash payments toward the Property. The motion also stated that

another witness, Rolando Ruiz, would be willing to testify that Junior acknowledged in his

presence that the Property was nearly paid for.

C.      The Final Judgment

        The trial court signed a final judgment on December 7, 2018. The final judgment

included findings of fact and conclusions of law. This order also implicitly overruled

Moreno’s motion to re-open the case, as it “disposed of all claims and all parties.”




was allegedly paid in cash.

                                              4
        In its order, the trial court concluded that Tijerina and Moreno were “entitled to a

credit of $150,000.” Because Tijerina had lived in the Property without paying rent or

taxes, the trial court further ordered Tijerina to pay Baltazar: (1) actual damages in the

amount of $172,900.00; (2) prejudgment interest of $20,203.25; (3) $20,000 in attorney’s

fees; (4) court costs; and (5) post-judgment interest in all amounts. The court granted title

in fee simple of the Property to Baltazar d/b/a Naytex Builders. Regarding Moreno, the

trial court concluded that Moreno “did not assert any cause of action against [Baltazar].”

D.      Post-Judgment Motions

        Although the final order incorporated findings of fact and conclusions of law, both

Tijerina and Moreno filed requests for findings of fact after the order was issued. Moreno

later filed an “amended request for findings of fact and conclusions of law,” but never filed

a past due notice for the same. Moreno also filed for a motion for new trial, which was

denied. Moreno appeals. 3

                   II.     INSUFFICIENT EVIDENCE TO SUPPORT THE JUDGMENT

        We analyze Moreno’s third issue first, as the analysis of this issue could be

dispositive of the appeal. Moreno’s third issue argues that there is legally insufficient

evidence to support the trial court’s judgment.

A.      Standard of Review & Applicable Law

        When an appellant challenges the legal sufficiency of the evidence supporting an

adverse finding on which the appellant did not have the burden of proof at trial, the

appellant must demonstrate that there is no evidence to support the adverse finding. State


        3 Moreno only challenges the trial court’s award of the Property to Baltazar. He does not challenge
any portion of the judgment relating to Tijerina. Accordingly, Tijerina is not a party to this appeal.
                                                    5
Off. of Risk Mgmt. v. Pena, 548 S.W.3d 84, 90 (Tex. App.—Corpus Christi–Edinburg

2018, no pet.) (citing City of Keller v. Wilson, 168 S.W.3d 802, 807–08 (Tex. 2005)).

Reviewing courts examine the evidence in the light most favorable to the verdict, crediting

favorable evidence if a reasonable fact finder could, and disregarding contrary evidence

unless a reasonable fact finder could not. Id.

       “Our traditional legal sufficiency—or ‘no evidence’—standard of review upholds a

finding supported by [a]nything more than a scintilla of evidence.” In re K.M.L., 443

S.W.3d 101, 112 (Tex. 2014) (quoting Formosa Plastics Corp. U.S.A. v. Presidio Eng’rs

& Contractors, Inc., 960 S.W.2d 41, 48 (Tex. 1998)). More than a scintilla exists when the

evidence would enable reasonable and fair-minded people to reach different conclusions.

Pena, 548 S.W.3d at 90. The traditional scope of legal sufficiency review only considers

evidence contrary to the judgment in the following three scenarios: (1) there is no

favorable evidence; (2) the contrary evidence renders favorable evidence incompetent;

or (3) the contrary evidence conclusively establishes the opposite of the judgment. City

of Keller, 168 S.W.3d at 810–11.

B.     Analysis

       Moreno does not specify which finding of fact he challenges on appeal. We

assume, based on his briefing, that he challenges the trial court’s “finding” that he “did not

assert any cause of action against [Baltazar].” However, there is no “judgment” or “verdict”

against Moreno. We note, in fact, that the trial court provided an offset to both him and

Tijerina in the amount of $150,000 in its final order, presumably to compensate them for

the down payment on the Property.


                                              6
         Because no specific finding of fact supports an “adverse” judgment against

Moreno, there is nothing for us to review. Pena, 548 S.W.3d at 90; City of Keller, 168

S.W.3d at 807–08. We overrule this issue.

                     III.    FINDINGS OF FACT AND CONCLUSIONS OF LAW

         By his first issue, Moreno complains that the trial court abused its discretion when

it failed to issue findings of fact and conclusions of law. He further argues that it was

improper to place the findings of fact and conclusions of law in the trial court’s final

judgment.

A.       Standard of Review & Applicable Law

         Texas Rule of Civil Procedure 296 provides that, “in any case tried in the district or

county court without a jury, a party may request the court to state in writing its findings of

fact and conclusions of law.” See TEX. R. CIV. P. 296. The request shall be filed within

twenty days after the judgment is signed and should be served upon all other parties. See

id. The trial court “shall file its findings of fact and conclusions of law within twenty days”

after a party has timely requested it. See id. R. 297. If the trial court fails to file the

requested information, a party must then file a “Past Due Notice of Findings of Fact and

Conclusions of Law.” Id. A party waives their right to complain on appeal of any error

related to the trial court’s failure to make a finding or conclusion if they fail to file the notice

of past due findings. See Ad Villarai, LLC v. Chan Il Pak, 519 S.W.3d 132, 137 (Tex.

2017).

B.       Analysis

         We agree with Moreno that the trial court should not have placed the findings of


                                                 7
fact in the judgment. See Salinas v. Beaudrie, 960 S.W.2d 314, 317 (Tex. App.—Corpus

Christi–Edinburg 1997, no writ) (concluding that findings of fact “do not belong in the

judgment.”); see also Guerrero v. Salinas, No. 13-05-323-CV, 2006 WL 2294578, at *6

n.7 (Tex. App.—Corpus Christi–Edinburg Aug. 10, 2006, no pet.) (mem. op.) (“Indeed,

any findings made by the trial court are not to be included in the judgment.”); Gonzalez v.

Gonzalez, No. 13-02-202-CV, 2003 WL 21674762, at *2 (Tex. App.—Corpus Christi–

Edinburg July 18, 2003, no pet.) (mem. op.) (“Although contained in the judgment, no

separate findings of fact were filed in this case. . . . Therefore, for our purposes, we review

this case as one in which findings of fact were not made.”). However, because Moreno

failed to file his “Notice of Past Due Findings of Fact and Conclusions of Law” to preserve

this issue for appeal, we conclude this error is waived. See TEX. R. CIV. P. 297; Ad Villarai,

LLC, 519 S.W.3d at 137. We recognize that Moreno filed an “amended request for

findings of fact and conclusions of law,” however, this “amended request” did not comply

with rule 297 for the purposes of preservation. See TEX. R. CIV. P. 297; Ad Villarai, LLC,

519 S.W.3d at 137. We thus overrule Moreno’s first point of error.

                       IV.    FAILURE TO PLEAD A CAUSE OF ACTION

       By his second issue, Moreno asserts that the trial court erred when it ruled that

Moreno failed to plead a cause of action against Baltazar in his petition in intervention.

As related issues, he also claims his claims of reimbursement and unjust enrichment were

tried by consent, and that Baltazar should have filed special exceptions which would have

apprised Moreno of any alleged pleading defect. We address each point in turn.




                                              8
A.     Failure to Plead a Cause of Action

       In his petition for intervention, Moreno asserted the following in his prayer as to

Baltazar:

       AS TO CESAR BALTAZAR, Individually and d/b/a/ NAYTEX BUILDERS
       and SOUTH TEXAS PROPERTIES: [Moreno] would request he be given
       full credit for all monies expended in the purchase of the referenced property
       and once he is awarded the referenced property, would like to continue
       paying for the house and thus complete his purchase agreement.

       In the alternative, should CESAR BALTAZAR, Individually and d/b/a/
       NAYTEX BUILDERS and SOUTH TEXAS PROPERTIES not want to
       finalize the sale/purchase agreement, then [Moreno] would ask that all
       monies he paid to CESAR BALTAZAR, Individually and d/b/a/ NAYTEX
       BUILDERS and SOUTH TEXAS PROPERTIES be immediately returned to
       him.

       IN GENERAL: [Moreno] prays for general relief.

       In its final judgment, the trial court concluded that “Intervenor [Moreno] did not

assert any cause of action against Defendant [Baltazar].”

       “A pleading must give fair notice not just of alleged facts, but ‘of the claim and the

relief sought such that the opposing party can prepare a defense,’ and ‘ascertain from

the pleading the nature and basic issues of the controversy and what testimony will be

relevant.’” Montelongo v. Abrea, 622 S.W.3d 290, 300 (Tex. 2021); see Wortham v. Dow

Chem. Co., 179 S.W.3d 189, 196 (Tex. App.—Houston [14th Dist.] 2005, no pet.).

“Construing a general prayer for relief as subsuming any equitable or legal doctrine

simply by including those terms in the prayer, would not serve the purpose of our pleading

rules.” Wortham, 179 S.W.3d at 196 (emphasis in original); see Tex. Indus., Inc. v.

Vaughan, 919 S.W.2d 798, 803 (Tex. App.—Houston [14th] 1996, writ denied) (rejecting

argument that general prayer for “such other relief . . . to which plaintiff may be entitled”

                                             9
adequately apprised party that plaintiff was seeking mental anguish damages).

       Here, Moreno relies on his prayer, rather than the substance of his pleadings, to

assert claims of reimbursement and unjust enrichment. “Our rules require pleadings to

provide not just fair notice of factual allegations, but a ‘short statement of the cause of

action sufficient to give fair notice of the claim involved.’” Montelongo, 622 S.W.3d at 300

(emphasis in original); Wortham, 179 S.W.3d at 196. Because neither Moreno’s petition

nor prayer specifically reference either of those legal claims or their elements, stipulate

the amount which Moreno was seeking in reimbursement, or explain how Baltazar was

unjustly enriched, we hold the trial court did not err in concluding that Moreno’s pleadings

failed to state a cause of action.

B.     Trial By Consent

       Having determined the trial court did not err in finding that Moreno failed to plead

any causes of action, we turn to his argument that these claims were instead tried by

consent during the bench trial.

       1.     Applicable Law

       Texas Rule of Civil Procedure 67 provides as follows:

       When issues not raised by the pleadings are tried by express or implied
       consent of the parties, they shall be treated in all respects as if they had
       been raised in the pleadings. In such case such amendment of the
       pleadings as may be necessary to cause them to conform to the evidence
       and to raise these issues may be made by leave of court upon motion of
       any party at any time up to the submission of the case to the Court or jury,
       but failure so to amend shall not affect the result of the trial of these issues;
       provided that written pleadings, before the time of submission, shall be
       necessary to the submission of questions, as is provided in Rules 277 and
       279.



                                              10
TEX. R. CIV. P. 67. Trial by consent is intended to cover the exceptional case where it

clearly appears from the record that the parties tried the unpleaded issue. Compass Bank

v. MFP Fin. Servs., Inc., 152 S.W.3d 844, 854–55 (Tex. App.—Dallas 2005, pet. denied);

Mastin v. Mastin, 70 S.W.3d 148, 154 (Tex. App.—San Antonio 2001, no pet.). It is not

intended to establish a general rule of practice and should be applied with care, and never

in a doubtful situation. Id. Trial by implied consent “applies only where it appears from the

record that the issue was actually tried, although not pleaded.” Johnston v. McKinney

Am., Inc., 9 S.W.3d 271, 281 (Tex. App.—Houston [14th Dist.] 1999, pet. denied).

       Whether an issue is tried by consent is a legal conclusion by the trial court applying

rule of civil procedure 67 and the cases interpreting it to the record of the proceedings as

a whole. See Whatley v. City of Dallas, 758 S.W.2d 301, 306 (Tex. App.—Dallas 1988,

writ denied); see also State Bar of Tex. v. Kilpatrick, 874 S.W.2d 656, 657–58 (Tex. 1994)

(per curiam). To determine whether an unpleaded issue was tried by consent, the trial

court examines the record not for evidence of the issue, but rather for evidence of trial of

the issue. Mastin, 70 S.W.3d at 154. The trial court has broad discretion in determining

whether an unpleaded issue was tried by implied consent. See Whatley, 758 S.W.2d at

306. Although that discretion is to be exercised liberally in favor of justice, trial by

implied consent is the exception, not the rule, and should not be allowed in doubtful

cases. Id.

       In a bench trial, an objection on the record can preclude trial by consent in certain

circumstances. See Mastin, 70 S.W.3d at 154; see also Vaughan, 919 S.W.2d at 803

(holding that formal objections preclude trial by consent in a jury trial).


                                              11
      2.     Analysis

      When Baltazar’s counsel moved for a directed verdict against Moreno, counsel

asserted the following:

      Well, first of all, the petition, itself, sets out some facts. But they never allege
      a cause of action against our client. There’s no breach of contract, no
      misrepresentation, no fraud, zero causes of action against our client. What
      they do is original in the prayer. They ask two things, and this alternatively.
      Number one, let us go—allow us to proceed with the sale. Well, I’ll just it
      says, okay, prayer. But no cause of action that would justify their request in
      the prayer. So, just based on that, they should have no judgment. Because,
      Judge, it’s like somebody just comes, Judge, I want you to give me this.
      Well, what’s the basis for that? What did you plead? Nothing.

      Now I expect maybe [counsel for Moreno] saying we don’t want the
      property, we just want reimbursement. And if that’s the case, then the
      proper question should be on what basis did you intervene in this case and
      ple[a]d that? What cause of action are you seeking that would justify the
      Court awarding you those sorts of damages or returning that money? What
      cause of action? Did you give [Baltazar], the Defendants, fair notice as is
      required by the Texas Rules of Civil Procedure regarding a claim so that
      they can be properly developed? Because you can put all you want in a
      prayer, requesting the Court to award title to the bank building. But if there’s
      no facts or cause of action that would justify them receiving that, then it
      should be denied summarily, Judge.

      Objections can preclude trial by consent. See Mastin, 70 S.W.3d at 154; see also

Vaughan, 919 S.W.2d at 803 (citing TEX. R. CIV. P. 67). Here, Baltazar plainly asserted

objections to Moreno’s pleadings during the bench trial. Moreno, as the intervenor, failed

to use these opportunities to make a trial amendment under rule of civil procedure 67

before the judge took the case into consideration. See TEX. R. CIV. P. 67. In light of

Baltazar’s objections which should have apprised Moreno of his pleading defects, we hold

that Moreno’s alleged claims of reimbursement and unjust enrichment were not tried by

consent.


                                              12
C.     Special Exceptions Filed

       Lastly, Moreno argues that Baltazar should have filed special exceptions to

Moreno’s intervening petition if he believed that no cause of action was pled.

       1.     Applicable Law

       A party must complain of a pleading “defect, omission or fault . . . either of form or

of substance” by special exception. See TEX. R. CIV. P. 90. The purpose of a special

exception is to compel clarification of pleadings when the pleadings are not clear or

sufficiently specific or fail to plead a cause of action. See Baylor Univ. v. Sonnichsen, 221

S.W.3d 632, 635 (Tex. 2007); Friesenhahn v. Ryan, 960 S.W.2d 656, 658 (Tex. 1998).

       “When a plaintiff’s petition omits an element of a cause of action or fails to state it

with sufficient clarity to inform the defendant of the nature of the suit, a defendant

must specially except to the plaintiff’s pleadings.” The Huff Energy Fund, L.P. v. Longview

Energy Co., 482 S.W.3d 184, 198 (Tex. App.—San Antonio 2015), aff'd sub nom.

Longview Energy Co. v. Huff Energy Fund LP, 533 S.W.3d 866 (Tex. 2017) (citing

Crabtree v. Ray Richey & Co., 682 S.W.2d 727, 728 (Tex. App.—Fort Worth 1985, no

writ)). If, however, a plaintiff pleads none of the elements of a viable cause of action, the

defendant is not obligated to file special exceptions that would suggest to the plaintiff

possible causes of action against the defendant. See id.

       2.     Analysis

       Here, Moreno’s petition set forth the following facts: “[Moreno] has continued to

make, in essence, mortgage and property tax payments to [Baltazar] in fulfillment of their

sale/purchase agreement.” His prayer requested that “he be given full credit for all monies


                                             13
expended in the purchase of the referenced property and once he is awarded the

referenced property, would like to continue paying for the house and thus complete his

purchase agreement.” He also prayed that “all monies he paid . . . be immediately

returned to him” if Baltazar did not want to sell.

       Moreno’s pleadings failed to state any elements of either a reimbursement or

unjust enrichment cause of action. See Montelongo, 622 S.W.3d at 300 (“Our rules

require pleadings to provide not just fair notice of factual allegations, but a ‘short

statement of the cause of action sufficient to give fair notice of the claim involved.’”)

(emphasis in original). Because we conclude that these claims could not be reasonably

inferred from what was specifically stated in Moreno’s prayer, Baltazar was not required

to file special exceptions that would suggest to Moreno all possible causes of action that

could be filed against it. See The Huff Energy Fund, L.P., 482 S.W.3d at 198.

D.     Conclusion

       We overrule Moreno’s second issue, as we conclude that the trial court did not

abuse its discretion when it held that: (1) Moreno failed to state a claim in his intervening

petition, (2) that his alleged claims of reimbursement and unjust enrichment were not tried

by consent, and that (3) defendants did not have to file special exceptions.

                V.     DENIAL OF RULE 270 MOTION TO RE-OPEN EVIDENCE

       By his fourth issue, Moreno asserts that the trial court erred when it implicitly

denied his motion to re-open evidence under Texas Rule of Civil Procedure 270 after the

parties had rested.




                                             14
A.     Applicable Law & Standard of Review

       Texas Rule of Civil Procedure sets forth that “when it clearly appears to be

necessary to the due administration of justice, the court may permit additional evidence

to be offered at any time; provided that in a jury case no evidence on a controversial

matter shall be received after the verdict of the jury.” TEX. R. CIV. P. 270. More specifically,

this rule provides that “a trial court may permit additional evidence to be offered at any

time when it clearly appears necessary to the administration of justice.” Hernandez v.

Lautensack, 201 S.W.3d 771, 778–79 (Tex. App.—Fort Worth 2006, pet. denied).

       Rule 270 allows, but does not require, the court to permit additional

evidence. Lopez v. Lopez, 55 S.W.3d 194, 201 (Tex. App.—Corpus Christi–Edinburg

2001, no pet.). In determining whether to grant a motion to reopen, the trial court

considers whether: (1) the moving party showed due diligence in obtaining the evidence,

(2) the proffered evidence is decisive, (3) reception of such evidence will cause undue

delay, and (4) granting the motion will cause an injustice. Word of Faith World Outreach

Ctr. Church v. Oechsner, 669 S.W.2d 364, 366–67 (Tex. App.—Dallas 1984, no writ). “It

is well established that in considering appeals based on rule 270 that the question of re-

opening a case for the purpose of admitting additional evidence is within the sound

discretion of the trial judge, and his action refusing to permit a party to reopen for such

purpose should not be disturbed by an appellate court unless it clearly appears that such

discretion has been abused.” Id.

B.     Analysis

       After the bench trial concluded, Moreno filed a motion to re-open the case for two


                                              15
reasons. First, he submitted an affidavit from a potential witness, Longoria. In his affidavit,

Longoria testified that he had met with Junior and Moreno at his Texas Regional Bank

office in Edinburg, Texas in October of 2016. Longoria acknowledged seeing a document,

identified as Intervenor’s Exhibit 1, which set forth that Moreno made additional payments

toward the purchase of the home at issue. Moreno also submitted a personal affidavit in

his motion to re-open. In this affidavit, Moreno testified that Rolando Ruiz, a Mexican

national, would testify that he witnessed Moreno give Junior checks on two occasions—

one check was for $10,000 and the other was for $5,000. Ruiz would also testify that

Junior acknowledged the house was nearly paid for.

       We review the factors outlined in Word of Faith to determine whether the trial court

abused its discretion in denying Moreno’s motion to re-open the case. See id. First,

although he had nearly a year to do so, Moreno did not demonstrate due diligence in

attempting to locate either Longoria or Ruiz for trial. The record shows that Tijerina filed

her initial petition on June 17, 2016. Moreno then filed his petition in intervention on

August 15, 2017, and the trial occurred over a year later in June of 2018. Thus, Moreno

had ten months to disclose these potential witnesses during discovery. Id. Moreover,

there is no explanation in his motion regarding his failed attempts to locate them. See

Lopez, 55 S.W.3d at 201 (“a trial court does not abuse its discretion by refusing to reopen

a case after evidence is closed if the party seeking to reopen has not shown diligence in

attempting to produce the evidence in a timely fashion”).

       Second, we hold that the proffered evidence would not be decisive. See Word of

Faith, 669 S.W.2d at 367. We previously concluded that the trial court did not err in holding


                                              16
that Moreno failed to state a claim in his pleadings or try his claims by implied consent.

Thus, this evidence would not affect a claim as none existed. Furthermore, even

assuming Moreno did assert a legal claim, both Longoria and Ruiz’s testimony would be

cumulative of what Moreno had already testified to and of Intervenor’s Exhibit 1—that he

continued paying on the home. See id. (holding that Texas courts have found trial courts

do not abuse their discretion in denying rule 270 motions when evidence would be

“immaterial or cumulative.”).

       Lastly, “the reception of this evidence would cause undue delay” and “injustice”

because neither Longoria or Ruiz were disclosed as witnesses by Moreno during the

discovery process. See id. Accordingly, neither Tijerina nor Baltazar had the opportunity

to depose or investigate their proposed testimony. Considering the foregoing analysis,

we conclude the trial court did not abuse its discretion in failing to grant Moreno’s motion

to re-open the case. See id. We overrule this issue.

                         VI.    DENIAL OF MOTION FOR NEW TRIAL

       In his final issue on appeal, Moreno contends the trial court erred when it failed to

grant his motion for new trial because of his new evidence regarding Longoria and Ruiz.

A.     Standard of Review & Applicable Law

       A party seeking a new trial on the ground of newly discovered evidence must show

that: (1) new evidence has come to his knowledge since the trial; (2) it was not owing to

the want of due diligence that it did not come sooner; (3) it is not cumulative; and (4) the

evidence is so material that it would probably produce a different result if a new trial were

granted. See Jackson v. Van Winkle, 660 S.W.2d 807, 809 (Tex. 1983), overruled on


                                             17
other grounds by Moritz v. Preiss, 121 S.W.3d 715 (Tex. 2003); see also Lopez, 55

S.W.3d at 202. The trial court has wide discretion in ruling on a motion for new trial, and

its action will not be disturbed on appeal absent a showing of an abuse of discretion. In

re Bayerische Motoren Werke, 8 S.W.3d 326, 327 (Tex. 2000); Lopez, 55 S.W.3d at 202.

B.     Analysis

       The elements for a motion for new trial based on new evidence are similar to

elements for a motion to re-open the case under Texas Rule of Civil Procedure 270.

Compare Word of Faith, 669 S.W.2d at 366–67, with Jackson, 660 S.W.2d at 809.

Because we previously discussed the first three elements (that new evidence had come

to knowledge after trial, whether Moreno used due diligence, and whether the evidence

at issue was cumulative) earlier in our opinion, we need not repeat that analysis. We

previously held that Moreno failed to meet those elements before and conclude the same

here. Regarding the last element, whether the evidence “is so material that it would

probably produce a different result if a new trial were granted,” we determine it would not.

See Jackson, 660 S.W.2d at 809. No new evidence can change the fact that Moreno

failed to plead a cause of action in his intervening petition. We overrule this issue.

                                    VII.   CONCLUSION

       We affirm the trial court’s judgment.

                                                                LETICIA HINOJOSA
                                                                Justice


Delivered and filed on the
22nd day of July, 2021.



                                               18